*781The testimony adduced at the suppression hearing established that the police had probable cause to arrest the defendant upon receiving information from a codefendant that was sufficiently reliable as a statement against penal interest, based upon the codefendant’s personal involvement with the crime (see People v White, 73 AD3d 820, 820-821 [2010]; People v Jackson, 65 AD3d 1164, 1165 [2009]).
The defendant’s contention regarding his challenge to the trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) is without merit (see People v Seymour, 77 AD3d 976, 978-979 [2010]; People v Hamlin, 153 AD2d 644, 645 [1989]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P, Balkin, Belen and Chambers, JJ., concur.